     Case 1:18-cr-00108-HSO-JCG Document 53 Filed 08/10/21 Page 1 of 7




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA                 §
                                         §
v.                                       § Criminal No. 1:18cr108-HSO-JCG-1
                                         §
                                         §
                                         §
RANDALL GALLOWAY                         §

 ORDER DENYING DEFENDANT RANDALL GALLOWAY’S MOTION [43]
              FOR COMPASSIONATE RELEASE

      BEFORE THE COURT is Defendant Randall Galloway’s Motion [43] for

Compassionate Release. The Court finds that this Motion [43] should be denied

with prejudice.

                                 I. BACKGROUND

A.    Procedural history

      Pursuant to a Plea Agreement with the Government, on October 19, 2018,

Defendant Randall Galloway (“Defendant” or “Galloway”) pleaded guilty to Count 2

of an Indictment charging that he

             aided and abetted by others, known and unknown to the
             grand jury, did knowingly and intentionally possess with
             intent to distribute 5 grams or more of actual
             methamphetamine, a Schedule II controlled substance, in
             violation of Title 21, United States Code, Sections 841(a)(1)
             and (b)(1)(B) and Title 18, United States Code, Section 2.

Indictment [3] at 1; Plea Agreement [24] at 1. On February 7, 2019, the Court

sentenced Defendant to a term of 294 months imprisonment followed by five years

of supervised release. Min. Entry, February 7, 2019. Defendant is presently
      Case 1:18-cr-00108-HSO-JCG Document 53 Filed 08/10/21 Page 2 of 7




incarcerated at the Federal Correctional Institution Talladega (“FCI Talladega”) in

Talladega, Alabama, and his anticipated release date is April 16, 2039. See Resp.

[49] at 1.

       Defendant has filed the instant Motion [43] for Compassionate Release,

asking the Court to grant him compassionate release because he has now exhausted

his administrative remedies under 18 U.S.C. § 3582(c)(1)(A). Mot. [43] at 3.

Defendant asserts that he has exhausted his administrative remedies on grounds

that he “pursued administrative remedies through the BOP by submitting a formal

request to the warden of his facility on April 16, 2020,” and that he did not receive a

response from the BOP within 30 days of this request. Id.; see Ex. 3 [43-3] at 1.

On the merits, Defendant argues that his medical conditions, particularly diabetes

and hypertension, constitute “extraordinary and compelling reasons” warranting

compassionate release due to the COVID-19 pandemic. Id. at 8.

       The Government opposes Defendant’s Motion [43], contending that he has

not demonstrated any extraordinary and compelling reason warranting a sentence

reduction. Resp. [49] at 10. The Government has not contested that Defendant has

exhausted his administrative remedies. It takes the position that despite

Defendant’s medical conditions, his medical records indicate that he is receiving

appropriate healthcare for his conditions, thus failing to establish an extraordinary

and compelling reason for a sentence reduction. Id. The Government further avers

that Defendant has not presented a viable release plan, and that the applicable

factors set forth at 18 U.S.C. § 3553(a) weigh against his release. Id. at 22-23.




                                           2
      Case 1:18-cr-00108-HSO-JCG Document 53 Filed 08/10/21 Page 3 of 7




      Defendant counters in his Reply [52] that COVID-19 “remains a serious

threat to all those who are incarcerated,” and that he is “at particular risk” because

of his “documented medical conditions.” Reply [52] at 3. He further contends that

based upon the danger presented by COVID-19 coupled with his medical conditions,

there are “limited alternatives available to provide a truly safe environment” for

him. Id. The Court finds that Defendant’s Motion [43] for Compassionate Release

should be denied on the merits.

                                  II. DISCUSSION

A.    Whether Defendant has shown extraordinary and compelling reasons
      justifying release

      A sentencing court may reduce a term of imprisonment on motion by a

defendant for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) if it

finds that “extraordinary and compelling reasons warrant such a reduction . . . .” 18

U.S.C. § 3582(c)(1)(A)(i). The Fifth Circuit has held that when considering a motion

for compassionate release, a district court “is bound only by § 3582(c)(1)(A)(i) and,

as always, the sentencing factors in § 3553(a).” United States v. Shkambi, 993 F.3d

388, 393 (5th Cir. 2021).

      Defendant argues that his release is warranted based upon his medical

conditions, specifically his diabetes and hypertension. Mot. [43] at 8. Although

certain medical conditions may constitute extraordinary and compelling reasons

warranting a reduction, see 18 U.S.C. § 3582(c)(1)(A)(i), Defendant’s BOP medical

records reveal that Defendant’s health conditions are being monitored and treated

with prescription drugs, Ex. B - Medical Records [51] at 14-15, 17-19, 23-24, 39-42,



                                           3
      Case 1:18-cr-00108-HSO-JCG Document 53 Filed 08/10/21 Page 4 of 7




52-55, 69, and that he is under the supervision of health care professionals at the

BOP, id. at 71-75, see also Ex. B - Medical Records [51-1] at 4-5, 15-18, 24-25, 47-49,

51-55. The medical evidence supports the conclusion that Defendant is capable of

self-care while incarcerated and that he has access to services to address his

medical conditions. Based upon the record, Defendant has not demonstrated an

“extraordinary and compelling reason” warranting his release under 18 U.S.C.

§ 3582(c)(1)(A)(i).

       To the extent Defendant seeks compassionate release due to COVID-19,

generalized concerns of contracting COVID-19 do not constitute an “extraordinary

and compelling reason” justifying release under 18 U.S.C. § 3582(c)(1)(A)(i). See,

e.g., United States v. Thompson, 984 F.3d 431, 435 (5th Cir. 2021) (“Fear of COVID

doesn’t automatically entitle a prisoner to release.”). Although Defendant argues

that his medical conditions place him at an increased risk for serious illness from

COVID-19, see Mot. [43] at 9, this Court has held that “[p]reexisting medical

conditions that place a defendant at increased risk for serious illness from COVID-

19 are not in and of themselves sufficient to establish extraordinary and compelling

reasons justifying a reduction in sentence,” United States v. McLin, No. 1:17-CR-

110-LG-RHW, 2020 WL 3803919, at *3 (S.D. Miss. July 7, 2020), aff’d, 840 F. App’x

804 (5th Cir. 2021) (collecting cases); see also United States v. Raiford, No. 2:03-CR-

25-KS-MTP, 2020 WL 5535368, at *2 (S.D. Miss. Sept. 15, 2020), appeal dismissed,

No. 20-60883, 2021 WL 1111314 (5th Cir. Feb. 17, 2021) (same).




                                           4
      Case 1:18-cr-00108-HSO-JCG Document 53 Filed 08/10/21 Page 5 of 7




      In sum, Defendant has not demonstrated that his medical conditions, either

alone or in combination, along with the possibility of contracting COVID-19 while

incarcerated, constitute extraordinary and compelling reasons justifying a sentence

reduction. See 18 U.S.C. § 3582(c)(1)(A)(i). Defendant has not shown that he is

more likely to contract the virus if he remains incarcerated than if he were released,

and he has not demonstrated an “extraordinary and compelling reason” that

warrants his release under 18 U.S.C. § 3582(c)(1)(A)(i).

B.    Whether the applicable factors set forth at 18 U.S.C. § 3553(a) weigh against
      Defendant’s release

      Even if Defendant had presented evidence of an extraordinary and

compelling reason under 18 U.S.C. § 3582(c)(1)(A)(i), the Court is not persuaded

that the § 3553(a) factors weigh in favor of his release. These factors include:

             (1) the nature and circumstances of the offense and the
             history and characteristics of the defendant; (2) the need
             for the sentence imposed; (3) the kinds of sentences
             available; (4) the kinds of sentence and sentencing range
             established for the applicable category of offense or
             defendant; (5) any pertinent policy statement; (6) the need
             to avoid unwarranted sentence disparities among
             defendants with similar records; and (7) the need to
             provide restitution to any victims of the offense.

United States v. Chambliss, 948 F.3d 691, 693 n.3 (5th Cir. 2020) (citing 18 U.S.C.

§ 3553(a)). The Government argues that Defendant “has not met his burden to

show that a reduction is warranted in light of the danger that [he] would pose to the

community and the relevant § 3553(a) factors.” Resp. [49] at 10. It maintains that

Defendant has neither “explained where he would live[,]” nor has he provided a

viable release plan. Id. at 22. The Government further avers that a reduction in



                                           5
      Case 1:18-cr-00108-HSO-JCG Document 53 Filed 08/10/21 Page 6 of 7




Defendant’s sentence would demean the serious nature of the underlying offense he

committed, and that the applicable § 3553(a) factors weigh against compassionate

release. Id. at 22-23.

      Defendant’s projected release date is April 16, 2039, and he has served

approximately 26 months of the imposed term of 294 months imprisonment. PSR

[28] at 1 (filed under seal). According to the Presentence Investigation Report

(“PSR”) prepared in this case, Defendant’s offense level was a 37, and his criminal

history category was a III, which yielded a Guidelines range of imprisonment of 262

months to 327 months. Id. at 20. Defendant received a sentence within his

Guidelines range, and he has a significant criminal history.

      Defendant was convicted of a serious offense, and the sentence imposed in

this case reflects that seriousness, as well as the need for deterrence and protection

of the public under the applicable factors set forth at § 3553(a). Considering the

totality of the record before it, the Court finds that releasing Defendant from

incarceration at this time would not reflect the gravity of his offense, protect the

public, or afford adequate deterrence. 18 U.S.C. § 3553(a). As the Fifth Circuit has

recently noted, courts that have granted compassionate release to high-risk inmates

with preexisting conditions “largely have done so for defendants who had already

served the lion’s share of their sentences and presented multiple, severe, health

concerns.” Thompson, 984 F.3d at 434-35. Defendant has not made such a showing

here, nor has he served the lion’s share of his sentence. Defendant’s Motion [43]

should be denied.




                                           6
     Case 1:18-cr-00108-HSO-JCG Document 53 Filed 08/10/21 Page 7 of 7




                             III. CONCLUSION

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendant

Randall Galloway’s Motion [43] for Compassionate Release is DENIED.

      SO ORDERED AND ADJUDGED, this the 10th day of August, 2021.


                                    s/ Halil Suleyman Ozerden
                                    HALIL SULEYMAN OZERDEN
                                    UNITED STATES DISTRICT JUDGE




                                      7
